Case 5:18-cv-00129-RWS-CMC Document 21 Filed 09/23/20 Page 1 of 2 PageID #: 277




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

  YUHANNA ABDULLAH SHERRIFF,                       §
                                                   §
                                                   §     CIVIL ACTION NO. 5:18-CV-00129-RWS
                     Plaintiff,                    §
                                                   §
  v.                                               §
                                                   §
  UNITED STATES,                                   §
                                                   §
                     Defendant.                    §

                                              ORDER

         Yuhanna Abdullah Sherriff, proceeding pro se, filed a motion to vacate, set aside or correct

  sentence pursuant to 28 U.S.C. § 2255 (Docket No. 1). The Court referred this matter to Magistrate

  Judge Craven for consideration pursuant to 28 U.S.C. § 636 and applicable orders of the Court.

         Sherriff moved to dismiss the matter.         Docket No. 19.    Magistrate Judge Craven

  recommended that Sherriff’s motion be granted and this matter be dismissed pursuant to Federal

  Rule of Civil Procedure 41(a). Docket No. 20 (“Report and Recommendation”).

         On May 13, 2020, a copy of the Report and Recommendation was sent to movant at the

  address he provided to the Court.     Movant has not acknowledged receipt of the Report and

  Recommendation. Nor has the Report and Recommendation been returned as undeliverable. The

  parties had 14 days to file objections to the Report and Recommendation. To date no objections

  have been filed. As no objections have been filed, the Court reviews the Magistrate Judge’s

  findings of fact and conclusions of law for plain error. Rodriguez v. Bowen, 857 F.2d 276, 276-77

  (5th Cir. 1988).
Case 5:18-cv-00129-RWS-CMC Document 21 Filed 09/23/20 Page 2 of 2 PageID #: 278




         The Court agrees with the Magistrate Judge’s findings and conclusions. Movant should be

  permitted to voluntarily dismiss his motion to vacate. Finding no plain error in the proposed

       . of fact and conclusions of law of the Magistrate Judge, the Court ADOPTS the Report
  findings

  and Recommendation of United States Magistrate Judge as the findings of fact and conclusions of

  law of this Court. It is therefore

         ORDERED that movant’s motion to dismiss (Docket No. 19) is GRANTED and that this

  motion to vacate, set aside or correct sentence is DISMISSED without prejudice pursuant to

  Federal Rule of Civil Procedure 41(a). An appropriate Final Judgment shall be entered dismissing

  the motion to vacate.


          So ORDERED and SIGNED this 23rd day of September, 2020.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
